IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00084-CV

                   IN THE MATTER OF J.D., A JUVENILE,



                          From the 272nd District Court
                              Brazos County, Texas
                             Trial Court No. 280-J-11


                          MEMORANDUM OPINION


      J.D. was adjudicated for the offense of possession of marijuana. On January 31,

2012, the trial court entered a disposition order placing J.D on probation for twelve

months. J.D. filed a notice of appeal seeking to appeal a pretrial ruling on his motion to

suppress evidence. On May 11, 2012, this Court received a letter from J.D.’s attorney

notifying the Court that that the record was deficient because the testimony was

insufficiently recorded. The parties informed this Court that they were working on a

stipulation of evidence. On August 9, 2012, the State notified the Court that the parties

were unable to reach an agreement as to proposed findings of fact and that another

suppression hearing would be held.
        On November 8, 2012, the parties filed a joint motion to dismiss the appeal. See

TEX. R. APP. P. 42.1(a). Dismissal of this appeal would not prevent a party from seeking

relief to which it would otherwise be entitled. The motion is granted, and the appeal is

dismissed.


                                         AL SCOGGINS
                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed November 29, 2012
[CV06]




In the Matter of J.D., a Juvenile                                                 Page 2